  ^AO 245E       (Rev, 12/03) Judgment in a Criminal Case for Organizational Defendants
                 Sheet 1




                                          United States District Court
                                                                        District of                                   Massachusetts

             UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                 V.
                                                                                  (For Organizational Defendants)

  ASIAN PACIFIC SEAFOOD TRADING CO., INC.                                         CASE NUMBER: 1:17-cr-10095-IT-1

                                                                                   J. W. Carney , Jr.
                                                                                  Defendant Organization's Attorney
  THE DEFENDANT ORGANIZATION:

  ^ pleaded guilty to count(s)           1&2
  D pleaded nolo contendere tocount(s)
        which was accepted by the court.
  •     wasfound guilty on count(s)
        after a plea of not guilty.
  The organizational defendant is adjudicated guilty of these offenses:


  Title & Section                 Nature of Offense                                                                   Offense Ended               Count

18 U.S.C. §371                     Conspiracy to Acquire, Possess, & Redeem SNAP Benefits                              4/19/2012                  1

                                    in an Unauthorized Manner

7 U.S.C.§ 2024(b):                 Aiding and Abetting Snap Fraud                                                      4/19/2012
           The defendant organization is sentenced as provided in pages 2 through                 M                of this Judgment.


  •     The defendant organization has been found not guilty on count(s)
  O Count(s)                                                  D is       • are dismissed onthe motion ofthe United Stales.
             It is ordered that the defendant organization must notify the Uniled States attorney for this district within 30 days of any change
  ofname, principal business address, ormailing address until all fines, restitution, costs, and special assessments imposedbythiyudgment
  are fully paid. If ordered to pay restitution, the defendant organization must notify the court and United Slates attorney of material
  changes in economic circumstances.

  Defendant Organization's
  Federal Employer I.D. No.                                                         3/13/2019
                                                                                  Date of Imposition of Judgment
  Defendant Organization's Principal Business Address:

      The defendant organization is dissolved.
                                                                                  Signature of Judge


                                                                                    Indira Talwani,                                District Court Judge
                                                                                  Name of Judge                                  Title of Judge


                                                                                          3 Ay/ 2oi 9
                                                                                  Date
  Defendant Organization's Mailing Address:

      c/o Registered Agent Bao Ping Chen
      67 John St. #1
      Quincy, MA 02171
  AO 245E   (Rev, 12/03) Judgmenl in a Criminal Case for Organizational Defendants
            Sheet IA



  DEFENDANT ORGANIZATION: ASIAN PACIFIC SEAFOOD TRADING CO.,
  CASENUMBER;            1:17-cr-10095-IT-1


                                       ADDITIONAL COUNTS OF CONVICTION

Title & Section               Nature of Offense                                      Offense Ended

18U.S.C.§2 ,                   Aiding and Abetting
AO 245E     {Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
            Sheet 3 — Criminal Monetary Penalties


DEFENDANT ORGANIZATION: ASIAN PACIFIC SEAFOOD TRADING CO.. INC.                                                                          of
CASE NUMBER:              1:17-cr-10095-IT-1
                                                 CRIMINAL MONETARY PENALTIES

      The defendant organization must pay the followingtotal criminal monetary penalties under the schedule of paymentson Sheet 4.

                        Assessment                                            Fine                                   Restitution
TOTALS              $ 800.00                                              S N/A                                    $ 118,495.97


n     The determination of restitution is deferred until                             . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.


^ The defendant organization shall make restitution (including community restitution) to the following payees in the amount listed
      below.


      Ifthe defendant organization makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise inthepriority order orpercentage payment column below. However, pursuant to 18U.S.C. §3664(i), all nonfederal victims must
      be paid before the United States is paid.

Name of Pavee                                                                                       Restitution Ordered         Priority or Percentage

    USDA/FNS                                                                                                     $118,495.97,

    P.O. Box 979027

    Lock Box 9027

    St. Louis, MO 63197-9000




                                                            W*T


TOTALS                                                                                        0.00 $              118,495.97

5^ Restitution amount ordered pursuant to plea agreement $ 118,495.97
•      Thedefendant organization shall pay interest on restitution or a fine of more than $2,500, unless the restitution or fine is paid in full
       beforethe fifteenth day afterthe date of thejudgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet4 may
       be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

^      The court determined that the defendant organization does not have the ability to pay interest, and itis ordered that:
           the interest requirement is waived for the             • fine       ST restitution.
       •   the interest requirementfor the           •     fine       •    restitution is modified as follows:


*Findings for the total amount oflosses are required under Chapters 109A, 110,1 IDA, and 113A ofTitle 18 for offenses committed on orafter
September 13, 1994, but before April 23, 1996.
AO 245E    (Rev. 12/03)Judgment in a Criminal Case for Organizational Defendants
           Sheet 4 — Scheduleof Payments


DEFENDANT ORGANIZATION; ASIAN PACIFIC SEAFOOD TRADING CO., INC                                                      Page            of
CASE NUMBER: 1:17-cr-10095-IT-1


                                                       SCHEDULE OF PAYMENTS

Having assessed the organization's ability to pay, payment of the total criminal monetary penalties are due as follows:
A ^ Lump sum payment of$ 800 00                                   due immediately, balance due
           •    not later than                                        , or
           •    in accordance with •          Cor      ^ Dbelow; or
B    •     Payment to begin immediately (may be combined with                  • C or   • D below); or

C    •     Paymentin                     (e.g., equal, weekly,monthly, quarterly)installments of $                   ^over a period of
                           (e.g., months or years), to commence               (e.g., 30 or 60 days) after the date of this judgment; or

D          Special instructions regarding the payment of criminal monetary penalties:

      The court anticipates that the amount subject to forfeiture wiii be appiied in full to the restitution obligation.




All criminal monetary penalties are made to the clerk of the court.

The defendant organization shall receivecredit for all payments previously made toward any criminal monetary penalties imposed.




•    Joint and Several

     Defendant and Co-DefendantNames and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
     corresponding payee, if appropriate.




•    The defendant organization shall pay the cost of prosecution.

•    The defendantorganization shall pay the following court cost(s):

•    The defendantorganization shall forfeit the defendantorganization's interest in the following property to the UnitedStates:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution,(7) penalties, and (8) costs, includingcost of prosecution and court costs.
